DETAILED ACTION

Status of the Application
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2022, has been entered.

	In response, the applicant amended claims 1, 5-10, 12, and 14. Claims 1-15 are pending and currently under consideration for patentability.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	With respect to the rejections of claims 1-15 under 35 U.S.C. 112 (a), Applicant has appropriately amended the claims. The rejections of claims 1-15 under 35 U.S.C. 112 (a) (for these previous grounds) have been withdrawn.
	Examiner notes that a prior art rejection is again warranted due to the change in claim scope resulting from the amendments to claims 1 and 14.

	With respect to the rejections of claims 5-10 and 12 under 35 U.S.C. 112 (b), Applicant has not appropriately amended the claims. Although the Applicant amended the dependent claims to be consistent with the Examiner’s previous interpretation of the claims, the amendments made to the independent claims has introduced new grounds of indefiniteness related to claims 5-10 and 12. The rejections of claims 5-10 and 12 under 35 U.S.C. 112 (b) have been maintained.



Response to Arguments
	Applicant’s arguments, with respect to the rejection of claim 4 under 35 U.S.C. 112 (d) have been fully considered and are persuasive. The Examiner is persuaded there is a slight difference between what is claimed in claim 4 and what is claimed in claim 1. The rejections of claim 4 (for these previous grounds) under 35 U.S.C. 112 (d) have been withdrawn.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on April 4, 2022 has been considered by the examiner.
Abstracts only were provided for each of the cited foreign patent documents, and therefore only the abstracts were considered:


Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claims 1 and 14 each recite the phrase "the subscription benefit information provided in the second user interface". There is insufficient antecedent basis for this limitation in the claim. Amended claims 1 and 14 do not require providing subscription benefit information in the second user interface. These claims merely require providing “at least part of the brand membership-related information” in the second interface, which does not necessarily comprise any subscription benefit information . For the purpose of examination, the phrase “the subscription benefit information provided in the second user interface” will be interpreted as being “the subscription benefit information provided in the third user interface”. 
Each of the dependent claims are similarly rejected by virtue of their dependency on one of these claims.

	Claims 5-10 each recite the phrase "the generating of the at least part of the brand membership-related information". There is insufficient antecedent basis for this limitation in the claim. Amended claim 1 includes the step of “generating…a second user interface comprising at least part of the brand-membership related information”, not generating at least part of the brand membership-related information itself. For the purpose of examination, the phrase “wherein the generating of the at least part of the brand membership-related information” will be interpreted as being “wherein the generating the second user interface comprising at least part of the brand-membership related information comprises…”. 

	Claim 12 recites the phrase "based on the generating of the subscription guide information42." There is insufficient antecedent basis for this limitation in the claim. Claim 3 does not require generating subscription guide information. Claim 3 (and specifically claim 1, from which claim 3 depends) requires “generating a third user interface with subscription guide information”  For the purpose of examination, the phrase “based on the generating of the subscription guide information” will be interpreted as being “based on generating the third user interface with the subscription guide information.”



Claim Rejections - 35 USC § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 1, 2, 4, 5, 8, 9, and 14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kirkpatrick et al. (U.S. PG Pub No. 2001/0042022, November 15, 2001 - hereinafter "Kirkpatrick”)

With respect to claim 1, Kirkpatrick teaches an information providing method comprising;
generating, by an electronic apparatus, a first user interface comprising one or more items to be purchased and a first button configured to, upon selection, purchase the one or more items, (Fig 2 “submit your order” button and [0025] “online retailer for purchasing goods and products…order confirmation page that the consumer can activate…by clicking a control…”submits”…indicates to the online retailer that the consumer has completed the purchasing transaction” and [0035] and [0009])
wherein the purchase is associated with a user account; ([0030] “information representative of a consumer’s account” – therefore the purchase by the user is associated with a user account, see also [0042] 
receiving a first user interaction comprising selection of the first button to complete a purchase of the one or more items; ([0035] “‘submit your order’ control…upon activation of this control, the information present …is delivered to the server…at this point the online retailer identifies the transaction as completed” – therefore the system receives a first user interaction comprising selection of the first button to complete a purchase of the one or more items, see also [0025] and [0009])
obtaining information on at least one purchased item of the one or more purchased items; ([0009]-[0011] “an online site for purchasing a product…when the purchase is complete…displaying the online registration form subsequent to completion point for allowing a user to register a product…or other manufacturer provided incentive…registration can include the act of identifying to a manufacturer an interest in receiving information about a product…the term registration…understood to encompass…wherein information is collected from a consumer about a purchased product…for the purposes of receiving…promotional information” – therefore, the system obtains information about at least one item (e.g., identification of a product purchased by the customer and/or associated registration info, [0013] “determining the purchasing behavior of the consumer”, [0015]-[0016] “for each tracked purchase” – i.e., done for multiple items, [0041]-[0043] “buy file may be updated each time a consumer purchases additional products…each buy file may include information…that indicates the consumers’ willingness to receive information associated with that product”)
determining brand membership-related information corresponding to the at least one purchased item, wherein the brand membership-related information comprises subscription benefit information; ([0035]-[0037] “products purchased…which have been identified within the database …products which can be registered through the online registration system…product identification codes…identify the particular goods…cross references …against those product identification codes stored in its database…optional alterative…directly query the manufacturers…registration data record…” – therefore the system determines “brand membership-related information corresponding to the at least one purchased item” (e.g., whether or not each purchased item may be registered and what information registration may provide and what information the system is required to obtain in order to register), Fig 5 shows that the second interface shows the “many benefits” that registration may provide and therefore the system has necessarily determined subscription benefit information corresponding to the at least one purchased item in order to generate this interface (Examiner notes that it appears as if the reference to Fig 3 in paragraph [0036] is a typo, as the description in [0036] appears to align with the content on the interface depicted in Fig 5, such as “query screen…query…as to whether they wish to register one or more of the purchased products…‘register’ control…upon activation of the control…system may deliver to the consumer a product registration page...this registration page collects from the consumer information about the consumer…once the information has been collected…the consumer may activate the ‘finish’ control…), [0031] “database that stores information about the product registration information required for registering a product, warranty, or other incentives” – therefore the system determines brand membership-related information corresponding to the at least one purchased item, wherein the brand membership-related information comprises subscription benefit information)
 generating, based on a determination of the brand membership-related information associated with the one or more purchased items and the subscription benefit information, a second user interface comprising at least part of the brand membership-related information and at least a second button associated with the at least one available brand membership; ([0036]-[0037] and Fig 5 “if the online registration system determines that one or more products may be registered…presents a query screen… query…as to whether they wish to register one or more of the purchased products…‘register’ control…upon activation of the control…system may deliver to the consumer a product registration page...this registration page collects from the consumer information about the consumer…once the information has been collected…the consumer may activate the ‘finish’ control…”  - therefore the system generates a second user interface (query screen) comprising at least part of the brand membership-related information (e.g.,  the “many benefits” that registration may provide) and a second button (‘register’ control) associated with the at least one available brand membership - Examiner notes that it appears as if the reference to Fig 3 in paragraph [0036] is a typo, as the description in [0036] appears to align with the content on the interface depicted in Fig 5, [0016] “detecting activation of the link…information representative of products selected for registration”
receiving a second user interaction comprising selection of the at least the second button; ([0036]-[0037] “…presents a query screen… query…as to whether they wish to register one or more of the purchased products… the consumer may activate the depicted ‘register’ control. Upon activation of the control…system may deliver” – therefore the system may receive a second user interaction comprising selection of the at least the second button)
and generating a third user interface with subscription guide information corresponding to the brand membership associated with the at least the second button, and a third button configured to, upon selection, subscribe the user account to the brand membership associated with the at least the second button, wherein the subscription guide information comprises at least part of the brand membership-related information and the subscription benefit information, ([0036]-[0038] and Fig 3 “the consumer may activate the depicted ‘register’ control. Upon activation of the control…system may deliver to the consumer a product registration page...this registration page collects from the consumer information about the consumer…once the information has been collected…the consumer may activate the ‘finish’ control…and the manufacturer may register the purchased product…generate a data record indicating that the consumer as a register …registration has been completed”  - therefore the system generates a third user interface (e.g., product registration page) with subscription guide information corresponding to the brand membership associated with the at least the second button (e.g., information guiding the user on what information is required for them to provide to register the product associated with the product/brand associated with the selected second button) and a third button (“finish” button) that upon selection subscribes the user account to the brand membership associated with the at least the second button – Examiner notes it appears as if reference to Fig 4 in paragraph [0036] appears to be a typo as the description in [0036] (e.g., “finish” button) appears to align with the content on the interface depicted in Fig 3; furthermore Fig 6 as discussed in [0043], which would be presented to a user after the query screen and activation of the ‘register’ control discussed in [0035]-[0037] and which may be presented “at the time of product registration” (such as part of the third interface), is “subscription guide information corresponding to the brand membership associated with the at least the second button, and a third button configured to, upon selection, subscribe the user account to the brand membership associated with the at least the second button” and that “comprises at least part of the brand membership-related information and the subscription benefit information” because it provides an indicate of benefits available to them and enables them to select which benefits (e.g., email promotions vs phone promotions) wo which they would like to subscribe)
and wherein the subscription benefit information provided in the second user interface is selected from a list of all subscription benefit information associated with all brand membership-related information from the one or more purchased items ([0017] “server has an entry in database indicating that product registration information is available for that product…” and [0031]-[0033] “database that stores information about the product registration information required for registering a product…or other incentive….builds a database by contacting different manufacturers…database that includes a plurality of data records…each…associated with a product provided by a manufacturer…registration requirements list…information that is to be provided during the registration process” and [0035]-[0037] “products purchased…which have been identified within the database …products which can be registered through the online registration system…product identification codes…identify the particular goods…cross references …against those product identification codes stored in its database…optional alterative…directly query the manufacturers…registration data record…” and Fig 5 shows the “many benefits” that registration may provide – therefore the  the subscription benefit information provided in the second/third user interface is selected from a database (i.e., a “list”) of all subscription benefit information associated with all brand membership-related information from the one or more purchased items)


With respect to claim 2, Kirkpatrick teaches the method of claim 1;
wherein the obtaining of the information on the at least one item comprises obtaining information on at least one item purchased by a user ([0009]-[0011] “an online site for purchasing a product…when the purchase is complete…displaying the online registration form subsequent to completion point for allowing a user to register a product …wherein information is collected from a consumer about a purchased product…for the purposes of receiving…promotional information” – therefore, the system obtains information about at least one item purchased by a user (e.g., identification of a product purchased by the customer and/or associated registration info), [0013] “determining the purchasing behavior of the consumer”, [0015]-[0016] “for each tracked purchase” – i.e., done for multiple items, [0041]-[0043] “buy file may be updated each time a consumer purchases additional products…each buy file may include information…that indicates the consumers’ willingness to receive information associated with that product”)

With respect to claim 4, Kirkpatrick teaches the method of claim 1;
wherein the determining of the brand membership-related information comprises identifying the brand membership-related information corresponding to the at least one purchased item among a plurality of brand membership-related information corresponding to a plurality of items stored in a database in advance ([0034] “products within its database” – therefore there is a plurality of brand membership-related information corresponding to a 40plurality of items stored in a database in advance, [0039] “a database of products”, [0013] “providing to a consumer information associated with a product that the consumer has purchased…information about similar products, such as sales incentives on those similar products” – therefore comprises identifying the brand membership-related information corresponding to the at least one item among a plurality of brand membership-related information corresponding to a 40plurality of items stored in a database in advance, [0041]-[0043] “people who purchased products…buy file may be updated each time a consumer purchases additional products…each buy file may include information…that indicates the consumers’ willingness to receive information associated with that product”)   

With respect to claim 5, Kirkpatrick teaches the method of claim 4;
wherein the generating of the at least part of the brand membership-related information comprises providing information associated with a predetermined brand membership to which the user account is to subscribe based on a purchase history information associated with the user account ([0010]-[0011] “registration can include the act of identifying to a manufacturer an interest in receiving information about a product…the term registration…understood to encompass…wherein information is collected from a consumer about a purchased product…for the purposes of receiving…promotional information” – therefore comprises providing information associated with a predetermined brand membership to which the user is to subscribe based on the user's purchase history information, [0013] “providing to a consumer information associated with a product that the consumer has purchased…information about similar products, such as sales incentives on those similar products”, [0015] “manufacturer to employ the registration information…to deliver an e-mail advertisements for a product”, [0041]-[0043] “buy file may be updated each time a consumer purchases additional products…each buy file may include information…that indicates the consumers’ willingness to receive information associated with that product”)

With respect to claim 8, Kirkpatrick teaches the method of claim 1;
wherein the generating of the at least part of the brand membership-related information comprises providing at least part of the brand membership-related information based on a user input for confirming a purchase of the at least one purchased item ([0009]-[0011] “an online site for purchasing a product…when the purchase is complete…displaying the online registration form subsequent to completion point for allowing a user to register a product…or other manufacturer provided incentive…registration can include the act of identifying to a manufacturer an interest in receiving information about a product…the term registration…understood to encompass…wherein information is collected from a consumer about a purchased product…for the purposes of receiving…promotional information” – therefore providing of the at least part of the brand membership-related information comprises providing at least part of the brand membership-related information based on a user input for confirming a purchase of the at least one item (e.g., because the registration/subscription opt-in option is provided responsive to a user input to confirm purchase of the item and because the information is provided based at least in part on the registration/subscription opt-in), [0023]-[0025] “allow the consumer to confirm an order…control on the page designated as ‘accepted’ or ‘submits’…”, [0041]-[0043] “buy file may be updated each time a consumer purchases additional products…each buy file may include information…that indicates the consumers’ willingness to receive information associated with that product”)

With respect to claim 9, Kirkpatrick teaches the method of claim 1;
wherein the generating of the at least part of the brand membership-related information comprises providing the brand membership-related information on a user interface displaying purchase completion notification information of the at least one purchased item ([0023]-[0024] & [0014]-[0015] the system presents brand/manufacturer and product-specific information such as specific information needed from the user to subscribe/register with the brand/manufacturer (i.e., brand membership-related information) on a user interface displaying purchase completion notification information of the at least one item) 

With respect to claim 14, Kirkpatrick teaches an electronic apparatus comprising;
a communication module; ([0029]-[0030] “web server…server may couple to a database” - inherently requires a “communication module” to send/receive information)
a database; and ([0024] “database 26”)
a processor electrically connected to the database, wherein the processor is configured to: [0029]-[0030] “web server…server may couple to a database”)
generate, by an electronic apparatus, a first user interface comprising one or more items to be purchased and a first button configured to, upon selection, purchase the one or more items, (Fig 2 “submit your order” button and [0025] “online retailer for purchasing goods and products…order confirmation page that the consumer can activate…by clicking a control…”submits”…indicates to the online retailer that the consumer has completed the purchasing transaction” and [0035] and [0009])
wherein the purchase is associated with a user account; ([0030] “information representative of a consumer’s account” – therefore the purchase by the user is associated with a user account, see also [0042] 
receive a first user interaction comprising selection of the first button to complete a purchase of the one or more items; ([0035] “‘submit your order’ control…upon activation of this control, the information present …is delivered to the server…at this point the online retailer identifies the transaction as completed” – therefore the system receives a first user interaction comprising selection of the first button to complete a purchase of the one or more items, see also [0025] and [0009])
obtain information on at least one purchased item of the one or more purchased items; ([0009]-[0011] “an online site for purchasing a product…when the purchase is complete…displaying the online registration form subsequent to completion point for allowing a user to register a product…or other manufacturer provided incentive…registration can include the act of identifying to a manufacturer an interest in receiving information about a product…the term registration…understood to encompass…wherein information is collected from a consumer about a purchased product…for the purposes of receiving…promotional information” – therefore, the system obtains information about at least one item (e.g., identification of a product purchased by the customer and/or associated registration info, [0013] “determining the purchasing behavior of the consumer”, [0015]-[0016] “for each tracked purchase” – i.e., done for multiple items, [0041]-[0043] “buy file may be updated each time a consumer purchases additional products…each buy file may include information…that indicates the consumers’ willingness to receive information associated with that product”)
determine brand membership-related information corresponding to the at least one purchased item, wherein the brand membership-related information comprises subscription benefit information; ([0035]-[0037] “products purchased…which have been identified within the database …products which can be registered through the online registration system…product identification codes…identify the particular goods…cross references …against those product identification codes stored in its database…optional alterative…directly query the manufacturers…registration data record…” – therefore the system determines “brand membership-related information corresponding to the at least one purchased item” (e.g., whether or not each purchased item may be registered and what information registration may provide and what information the system is required to obtain in order to register), Fig 5 shows that the second interface shows the “many benefits” that registration may provide and therefore the system has necessarily determined subscription benefit information corresponding to the at least one purchased item in order to generate this interface (Examiner notes that it appears as if the reference to Fig 3 in paragraph [0036] is a typo, as the description in [0036] appears to align with the content on the interface depicted in Fig 5, such as “query screen…query…as to whether they wish to register one or more of the purchased products…‘register’ control…upon activation of the control…system may deliver to the consumer a product registration page...this registration page collects from the consumer information about the consumer…once the information has been collected…the consumer may activate the ‘finish’ control…), [0031] “database that stores information about the product registration information required for registering a product, warranty, or other incentives” – therefore the system determines brand membership-related information corresponding to the at least one purchased item, wherein the brand membership-related information comprises subscription benefit information)
 generate, based on a determination of the brand membership-related information associated with the one or more purchased items and the subscription benefit information, a second user interface comprising at least part of the brand membership-related information and at least a second button associated with the at least one available brand membership; ([0036]-[0037] and Fig 5 “if the online registration system determines that one or more products may be registered…presents a query screen… query…as to whether they wish to register one or more of the purchased products…‘register’ control…upon activation of the control…system may deliver to the consumer a product registration page...this registration page collects from the consumer information about the consumer…once the information has been collected…the consumer may activate the ‘finish’ control…”  - therefore the system generates a second user interface (query screen) comprising at least part of the brand membership-related information (e.g.,  the “many benefits” that registration may provide) and a second button (‘register’ control) associated with the at least one available brand membership - Examiner notes that it appears as if the reference to Fig 3 in paragraph [0036] is a typo, as the description in [0036] appears to align with the content on the interface depicted in Fig 5, [0016] “detecting activation of the link…information representative of products selected for registration”)
receive a second user interaction comprising selection of the at least the second button; ([0036]-[0037] “…presents a query screen… query…as to whether they wish to register one or more of the purchased products… the consumer may activate the depicted ‘register’ control. Upon activation of the control…system may deliver” – therefore the system may receive a second user interaction comprising selection of the at least the second button)
and generate a third user interface with subscription guide information corresponding to the brand membership associated with the at least the second button, and a third button configured to, upon selection, subscribe the user account to the brand membership associated with the at least the second button, wherein the subscription guide information comprises at least part of the brand membership-related information and the subscription benefit information, ([0036]-[0038] and Fig 3 “the consumer may activate the depicted ‘register’ control. Upon activation of the control…system may deliver to the consumer a product registration page...this registration page collects from the consumer information about the consumer…once the information has been collected…the consumer may activate the ‘finish’ control…and the manufacturer may register the purchased product…generate a data record indicating that the consumer as a register …registration has been completed”  - therefore the system generates a third user interface (e.g., product registration page) with subscription guide information corresponding to the brand membership associated with the at least the second button (e.g., information guiding the user on what information is required for them to provide to register the product associated with the product/brand associated with the selected second button) and a third button (“finish” button) that upon selection subscribes the user account to the brand membership associated with the at least the second button – Examiner notes it appears as if reference to Fig 4 in paragraph [0036] appears to be a typo as the description in [0036] (e.g., “finish” button) appears to align with the content on the interface depicted in Fig 3; furthermore Fig 6 as discussed in [0043], which would be presented to a user after the query screen and activation of the ‘register’ control discussed in [0035]-[0037] and which may be presented “at the time of product registration” (such as part of the third interface), is “subscription guide information corresponding to the brand membership associated with the at least the second button, and a third button configured to, upon selection, subscribe the user account to the brand membership associated with the at least the second button” and that “comprises at least part of the brand membership-related information and the subscription benefit information” because it provides an indicate of benefits available to them and enables them to select which benefits (e.g., email promotions vs phone promotions) wo which they would like to subscribe)
and wherein the subscription benefit information provided in the second user interface is selected from a list of all subscription benefit information associated with all brand membership-related information from the one or more purchased items ([0017] “server has an entry in database indicating that product registration information is available for that product…” and [0031]-[0033] “database that stores information about the product registration information required for registering a product…or other incentive….builds a database by contacting different manufacturers…database that includes a plurality of data records…each…associated with a product provided by a manufacturer…registration requirements list…information that is to be provided during the registration process” and [0035]-[0037] “products purchased…which have been identified within the database …products which can be registered through the online registration system…product identification codes…identify the particular goods…cross references …against those product identification codes stored in its database…optional alterative…directly query the manufacturers…registration data record…” and Fig 5 shows the “many benefits” that registration may provide – therefore the  the subscription benefit information provided in the second/third user interface is selected from a database (i.e., a “list”) of all subscription benefit information associated with all brand membership-related information from the one or more purchased items)



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.





	Claims 3, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kirkpatrick in view of Kim et al. (U.S. PG Pub No. 2019/0279245 September 12, 2019 - hereinafter "Kim”)

With respect to claim 3, Kirkpatrick teaches the method of claim 2;
further comprising: identifying whether the user account subscribes to the brand membership ([0041]-[0043] “buy file may be updated each time a consumer purchases additional products…each buy file may include information…that indicates the consumers’ willingness to receive information associated with that product”) – and therefore the system identifies whether the user account subscribes to the brand membership, [0041] [0046] “manufacturers…query the database of consumer information to develop a marketing program…identify consumers having certain demographics…geographic locations of consumers…may develop a query to segment…identify that portion of consumers…that meet certain demographic requirements…conduct an e-mail marketing campaign that delivers an e-mail…to each of the targeted customers having the selected demographic qualities…may optionally include promotions, incentives” – the database comprises information on consumers that have registered with the system – which is equivalent to user that have opted-in or “subscribed” to receive information from the brand/manufacturer (per [0010]-[0011] “registration can include the act of identifying to a manufacturer an interest in receiving information about a product …for the purposes of receiving…promotional information”, )
Kirkpatrick does not appear to explicitly disclose,
wherein the generating the second user interface is further based on an identification of whether the user account subscribes to the brand membership  
However, Kim discloses
wherein the generating the second user interface is further based on an identification of whether the user account subscribes to the brand membership   ([0052]-[0054] “determine if the consumer is already registered…if the…not…may….provide an opportunity for the consumer to join…through…display”, see also [0060] and   Fig 3 tag 308)
Kim suggests it is advantageous to include wherein the generating the second user interface is further based on an identification of whether the user account subscribes to the brand membership, because doing so can enable the system to refrain from prompting us user to subscribe/register if they have already subscribed  ([0052]-[0054] & [0060]) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kirckpatrick to include wherein the generating the second user interface is further based on an identification of whether the user account subscribes to the brand membership, as taught by Kim, because doing so can enable the system to refrain from prompting us user to subscribe/register if they have already subscribed

With respect to claim 12, Kirkpatrick teaches the method of claim 3;
further comprising: transmitting, based on the generating of the subscription guide information, 42upon receiving subscription request information for the brand membership from a user terminal, at least part of the subscription request information to an external server corresponding to the brand membership; ([0010] “identifying to a manufacturer…information is delivered to the manufacturer or provider of that service” & [0026]-[0027] “notifications are delivered to the respective manufacturers…registration server” & [0030] “server may couple to a database”– therefore at least part of the registration/subscription request information is transmitted to an external server corresponding to the brand membership (responsive to transmitting the registration/subscription opt-in information or “subscription guide information” and upon receiving the request) 
receiving benefit information related to the brand membership from the external server; and ([0013] “providing to a consumer…information about similar products, such as sales incentives on those similar products”, [0046] “manufacturers…query the database of consumer information to develop a marketing program…identify consumers having certain demographics…geographic locations of consumers…may develop a query to segment…identify that portion of consumers…that meet certain demographic requirements…conduct an e-mail marketing campaign that delivers an e-mails…may optionally include promotions, incentives” – therefore, the system receiving benefit information related to the brand membership from the external server (e.g., incentives/promotions/advertisements for products from the brand/manufacturer that are related to the purchased product) for delivery to certain consumer-members)
outputting, based on the reception of the benefit information related to the brand membership, notification information related to the brand membership to the user terminal ([0013] “providing to a consumer…information about similar products, such as sales incentives on those similar products” –output to the user terminal, [0041] “may be employed…marketing programs wherein specific types of consumers are targeted by particular manufacturers…”, [0046] “manufacturers…query the database of consumer information to develop a marketing program…may optionally include promotions, incentives”)

With respect to claim 13, Kirkpatrick teaches the method of claim 12;
further comprising receiving, by the electronic apparatus, a command to output the notification information related to the brand membership from at least one of the electronic apparatus and the external server ([0041] “may be employed…marketing programs wherein specific types of consumers are targeted by particular manufacturers…”, [0046] “manufacturers…query the database of consumer information to develop a marketing program…may optionally include promotions, incentives” – therefore the user terminal receives a “command to output the notification” from the server or apparatus)

With respect to claim 15, Kirkpatrick teaches the apparatus of claim 14;
wherein the generation of the second user interface is further based on a specified condition comprising a purchase history information of the user account or delivery information of the at least one purchased item ([0036]-[0037] and Fig 5 “if the online registration system determines that one or more products may be registered…presents a query screen… query…as to whether they wish to register one or more of the purchased products…‘register’ control…upon activation of the control…system may deliver to the consumer a product registration page...this registration page collects from the consumer information about the consumer…once the information has been collected…the consumer may activate the ‘finish’ control…”, [0016] “detecting activation of the link…information representative of products selected for registration”)
Kirkpatrick does not appear to explicitly disclose,
wherein the generating the second user interface is further based on an identification of whether the user account subscribes to the brand membership  
However, Kim discloses
wherein the generating the second user interface is further based on an identification of whether the user account subscribes to the brand membership   ([0052]-[0054] “determine if the consumer is already registered…if the…not…may….provide an opportunity for the consumer to join…through…display”, see also [0060] and   Fig 3 tag 308)
Kim suggests it is advantageous to include wherein the generating the second user interface is further based on an identification of whether the user account subscribes to the brand membership, because doing so can enable the system to refrain from prompting us user to subscribe/register if they have already subscribed  ([0052]-[0054] & [0060]) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kirckpatrick to include wherein the generating the second user interface is further based on an identification of whether the user account subscribes to the brand membership, as taught by Kim, because doing so can enable the system to refrain from prompting us user to subscribe/register if they have already subscribed




	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kirkpatrick in view of Rampell et al. (U.S. PG Pub No. 2009/0292599, November 26, 2009 - hereinafter "Rampell”)

With respect to claim 6, Kirkpatrick teaches the method of claim 2. Although Kirkpatrick suggests the system has access to the delivery address related to a purchase of the item ([0031] “address…for delivering products from the retailer to the consumer”), and further teaches providing brand membership-related information based on a user’s geographic location ([0046]), Kirkpatrick does not appear to explicitly disclose,
wherein the generating of the at least part of the brand membership-related information comprises providing the brand membership-related information corresponding to at least one of delivery address information or payment area information related to the purchase of the at least one item
However, Rampell discloses
wherein the generating of the at least part of the brand membership-related information comprises providing the brand membership-related information corresponding to at least one of delivery address information or payment area information related to the purchase of the at least one item (abstract “presenting offers to a user…based on…a shipment address”, see also [0101] and [0272] “when evaluating the criteria for selection of transaction offers to be presented to  the user…may evaluate…shipping address…shipping address for India, the user may be presented with transaction offers applicable in India”)
Rampell suggests it is advantageous to include wherein the generating of the at least part of the brand membership-related information comprises providing the brand membership-related information corresponding to at least one of delivery address information or payment area information related to the purchase of the at least one item, because doing so can ensure the brand membership-related information is relevant to the user, which may increase user satisfaction and overall marketing effectiveness (abstract, [0101], [0272]) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kirckpatrick to include wherein the generating of the at least part of the brand membership-related information comprises providing the brand membership-related information corresponding to at least one of delivery address information or payment area information related to the purchase of the at least one item, as taught by Rampell, because doing so can ensure the brand membership-related information is relevant to the user, which may increase user satisfaction and overall marketing effectiveness.




	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kirkpatrick in view of Murphy et al. (U.S. PG Pub No. 2015/0227968, August 13, 2015 - hereinafter "Murphy”)

With respect to claim 7, Kirkpatrick teaches the method of claim 2. Kirkpatrick does not appear to explicitly disclose,
wherein the generating of the at least part of the brand membership-related information comprises determining whether to provide the brand membership-related information in response to a completion of delivery of the at least one purchased item to the user based on delivery information of the at least one purchased item
However, Murphy discloses
wherein the generating of the at least part of the brand membership-related information comprises determining whether to provide the brand membership-related information in response to a completion of delivery of the at least one purchased item to the user based on delivery information of the at least one purchased item ([0071]-[0072] “delivery of the digital advertisement may be triggered based on post-delivery event, which may include…after the product is delivered, or after a pre-determined amount of time has passed since a particular event related to the delivery of the product has occurred…triggered…during or after delivery of the shipment or product…triggered by a scan of a package delivery scan”)
Murphy suggests it is advantageous to include wherein the generating of the at least part of the brand membership-related information comprises determining whether to provide the brand membership-related information in response to a completion of delivery of the at least one purchased item to the user based on delivery information of the at least one purchased item, because such a time may be a time when the user who purchased the product may be receptive to additional information which may increase the effectiveness of the marketing efforts (abstract, [0101], [0272]) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kirckpatrick to include wherein the generating of the at least part of the brand membership-related information comprises determining whether to provide the brand membership-related information in response to a completion of delivery of the at least one purchased item to the user based on delivery information of the at least one purchased item, as taught by Murphy, because such a time may be a time when the user who purchased the product may be receptive to additional information which may increase the effectiveness of the marketing efforts.
	



	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kirkpatrick in view of Johnson et al. (U.S. Patent No. 9,492,922, November 15, 2016 - hereinafter "Johnson”)

With respect to claim 10, Kirkpatrick teaches the method of claim 1. Although Kirkpatrick suggests that the brand membership-related information may comprise information/promotions associated with “similar products” ([0013]), it is not explicit that this similarity is a categorical similarity. Kirkpatrick does not appear to explicitly disclose,
wherein the generating of the at least part of the brand membership-related information comprises: identifying item category information corresponding to the at least one purchased item; and 
providing the at least part of the brand membership-related information based on the item category information
However, Johnson discloses
wherein the generating of the at least part of the brand membership-related information comprises: identifying item category information corresponding to the at least one purchased item;  (15:1-21 “user profile information may include…past purchase history…content selection engine may obtain user profile data from user profile data store…in order to select…an advertisement…may determine that a number of electronic advertisements exist that are related to…an item category of an item that has been previously purchased by the user…may provide the user…the advertisement”)
providing the at least part of the brand membership-related information based on the item category information (15:1-21 “user profile information may include…past purchase history…content selection engine may obtain user profile data from user profile data store…in order to select…an advertisement…may determine that a number of electronic advertisements exist that are related to…an item category of an item that has been previously purchased by the user…may provide the user…the advertisement”)
Johnson suggests it is advantageous to include wherein the generating of the at least part of the brand membership-related information comprises: identifying item category information corresponding to the at least one purchased item; and providing the at least part of the brand membership-related information based on the item category information, because categorical similarity may be an effective attribute upon which similar products may be identified which may increase user satisfaction and marketing effectiveness (15:1-21) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kirckpatrick to include wherein the generating of the at least part of the brand membership-related information comprises: identifying item category information corresponding to the at least one purchased item; and providing the at least part of the brand membership-related information based on the item category information, as taught by Johnson, because categorical similarity may be an effective attribute upon which similar products may be identified which may increase user satisfaction and marketing effectiveness.



	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kirkpatrick in view of Yacoub et al. (U.S. PG Pub No. 2020/0202377, June 25, 2020 - hereinafter "Yacoub”)

With respect to claim 11, Kirkpatrick teaches the method of claim 1;
wherein generating the second user interface is further based on a specified condition for the at least one purchased item or at least one among other items of a brand corresponding to the at least one purchased item, and wherein the at least part of the brand membership-related information of the second user interface satisfies the specified condition ([0036]-[0037] and Fig 5 “if the online registration system determines that one or more products may be registered…presents a query screen… query…as to whether they wish to register one or more of the purchased products…‘register’ control…upon activation of the control…system may deliver to the consumer a product registration page...this registration page collects from the consumer information about the consumer…once the information has been collected…the consumer may activate the ‘finish’ control…”, [0016] “detecting activation of the link…information representative of products selected for registration”)
Kirkpatrick does not appear to explicitly disclose,
wherein the specified condition comprises at least one of a payment count-related condition, a payment amount-related condition, and a payment method-related condition for the at least one item or at least one among other items of a brand corresponding to the at least one item
However, Yacoub discloses
wherein the specified condition comprises at least one of a payment count-related condition, a payment amount-related condition, and a payment method-related condition for the at least one item or at least one among other items of a brand corresponding to the at least one item ([0061] specific condition for receiving the brand membership-related information (e.g., incentives, discounts, coupon) includes the target user having purchased an order exceeding a threshold payment/cost  (i.e., at least  “payment amount-related condition”))
Yacoub suggests it is advantageous to include wherein the specified condition comprises at least one of a payment count-related condition, a payment amount-related condition, and a payment method-related condition for the at least one item or at least one among other items of a brand corresponding to the at least one item, because doing so can provide an effective mechanism to target certain desirable customers ([0061]) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kirckpatrick to include wherein the specified condition comprises at least one of a payment count-related condition, a payment amount-related condition, and a payment method-related condition for the at least one item or at least one among other items of a brand corresponding to the at least one item, as taught by Yacoub, because doing so can provide an effective mechanism to target certain desirable customers.
	

Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
“Change ‘Subscribe to our newsletter’ in payment page checkout” (Published on September 13 2016 at https://community.shopify.com/c/shopify-discussions/change-quot-subscribe-to-our-newsletter-quot-in-payment-page/td-p/296191) teaches providing an option to subscribe to a brand in response to purchase of an item associated with that brand

Torres et al. (U.S. PG Pub No. 2019/0205859 July 4, 2019 - hereinafter "Torres”) teaches providing a user an interface after completing a purchase with a button configured to enable the user to opt-in to receiving a newsletter from the retailer associated with a purchased product as well as presenting promotions related to the completed purchased products ([0079]) 

Argue et al. (U.S. PG Pub No. 20150379570 December 31, 2015 - hereinafter "Argue”) teaches displaying promotional information on a transaction confirmation page, wherein the promotional information is for products related to one or more products that were purchased in the transaction (e.g., categorical similarity, competitor’s product, complementary product), and wherein the advertisements are only displayed when the user has opted in for receiving promotions ([0055])

Conclusion
	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached at (571)-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3681